EXHIBIT 10.1

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

 

INSIGNIA SYSTEMS, INC.

2013 OMNIBUS STOCK AND INCENTIVE PLAN

 

You have been granted an award of Restricted Stock Units, each unit representing
the right to receive one share of the Company’s common stock, subject to the
terms and conditions of the Company’s 2013 Omnibus Stock and Incentive Plan (the
“Plan”) and the Restricted Stock Unit Agreement set forth below (the
“Agreement”), as follows:

 

Name of Grantee:

                                       

 

 

 

 

Date of Grant:

                 , 20   

 

 

 

 

Number of Restricted Stock Units:

                          

 

 

Vesting Schedule:

 

Vesting Date

 

Number of Units

 

 

 

 

 

 

 

[1st Anniversary]

 

1/3

 

 

[2nd Anniversary]

 

1/3

 

 

[3rd Anniversary]

 

1/3

 

Capitalized terms used but not defined in the Agreement have the meanings
assigned to them in the Plan.

 

THIS AGREEMENT, made effective as of this       day of                       ,
20    , by and between Insignia Systems, Inc., a Minnesota corporation (the
“Company”), and                              (“Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, Grantee on the date hereof is an employee of the Company or one of its
Affiliates; and

 

WHEREAS, the Company wishes to grant to Grantee an Award of Restricted Stock
Units pursuant to the Plan; and

 

WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
has authorized the grant of an Award of Restricted Stock Units to Grantee;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock Units.  The Company hereby grants to
Grantee, subject to the terms and conditions in this Agreement and the Plan, an
Award of the number of Restricted Stock Units  specified above (the “Units”),
each representing the right to receive one Share of the Company’s common stock. 
The Units granted hereby will be credited to an account in Grantee’s name
maintained

 

1

--------------------------------------------------------------------------------


 

by the Company or its agent.  This account shall be unfunded and maintained for
book-keeping purposes only, with the Units representing an unfunded and
unsecured obligation of the Company.

 

2.             Restrictions on Units.  Neither this Award nor the Units subject
to this Award may be sold, assigned, transferred, exchanged or encumbered other
than a transfer upon Grantee’s death in accordance with his or her will or by
the laws of descent and distribution.  Any attempted transfer in violation of
this Section 2 shall be of no effect and may result in the forfeiture of all
Units.  The Units and Grantee’s right to receive Shares in settlement of the
Units under this Agreement shall be subject to forfeiture as provided in
Section 5 of this Agreement until satisfaction of the vesting conditions set
forth in Section 4 of this Agreement.

 

3.             Acceptance. Grantee’s execution of this Agreement will indicate
his or her acceptance of and willingness to be bound by its terms. These Units
will not be settled unless Grantee has executed and returned this Agreement to
the Company.

 

4.             Vesting of Units. If Grantee remains an employee of the Company
or an Affiliate continuously from the Date of Grant as specified above, then the
Units will vest in the numbers and on the dates specified in the Vesting
Schedule above.

 

5.             Service Requirement.  If Grantee ceases to be an employee of the
Company or an Affiliate prior to the vesting dates specified in the Vesting
Schedule above, Grantee will forfeit all unvested Units.  Inter-company
transfers and approved leaves of absence for up to 90 days shall not be
considered termination of employment.

 

6.             Settlement of Units.  After any Units vest pursuant to Section 4
of this Agreement, the Company shall, as soon as practicable (but in any event
within the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a
short-term deferral exception to Section 409A of the Code), cause to be issued
and delivered to Grantee, or to Grantee’s designated beneficiary or estate in
the event of his or her death, one Share in payment and settlement of each
vested Unit.  Delivery of the Shares shall be subject to the tax withholding
provisions of Section 8(h) of this Agreement and compliance with all applicable
legal requirements, including compliance with the requirements of applicable
federal and state securities laws, and shall be in complete satisfaction and
settlement of such vested Units.

 

7.     This Award Subject to Plan. The Award of Units evidenced by this
Agreement is granted pursuant to the Plan, a copy of which Plan has been made
available to Grantee and is hereby incorporated into this Agreement. This
Agreement is subject to and in all respects limited and conditioned as provided
in the Plan.  The Plan governs this Award and, in the event of any questions as
to the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

8.              Securities Matter and Certain Transactions.

 

a.             Shares Reserved. The Company shall at all times during the term
of this Agreement reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.

 

b.             Rights as Shareholder. This Agreement shall not confer on Grantee
any right with respect to the continuance of any relationship with the Company,
nor will it interfere in any way with the right of the Company to terminate any
such relationship.  Grantee shall have no rights as a shareholder

 

2

--------------------------------------------------------------------------------


 

with respect to Shares subject to this award until such Shares have been issued
to Grantee upon settlement of the Units granted hereunder. No adjustment shall
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property), distributions or other rights for which the record date is
prior to the date such Shares are issued, except as provided in Section 4(c) of
the Plan.

 

c.             Securities Law Compliance. The settlement of all or any parts of
the Units shall only be effective at such time as counsel to the Company shall
have determined that the issuance and delivery of Shares, whether or not in
certificated form, pursuant to such settlement will not violate any state or
federal securities or other laws. Grantee may be required by the Company, as a
condition of the receipt of any Shares issuable pursuant to the settlement of
any Units, to agree in writing that all Shares to be acquired pursuant to such
issuance shall be held, until such time that such Shares are registered and
freely tradable under applicable state and federal securities laws, for
Grantee’s own account without a view to any further distribution thereof and
that such Shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

d.             Stock Legend. The Board may require that the certificates or
evidence for any Shares issued to Grantee (or, in the case of death, Grantee’s
successors) shall bear an appropriate legend to reflect the restrictions of
Sections 8(c) and 8(f)-(g) of this Agreement.

 

e.             Mergers, Recapitalizations, Stock Splits, Etc. Pursuant and
subject to Section 4(c) of the Plan, certain changes in the number or character
of the common stock of the Company (through sale, merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Grantee’s rights with
respect to any unvested portion of the Units (i.e., Grantee shall have such
“anti-dilution” rights under the Units with respect to such events, but shall
not have “preemptive” rights).

 

f.             Change in Control. For purposes of this Section 8(f), the term
“Change in Control” shall have the meaning set forth in Section 2 of the Plan.
Upon the occurrence of a Change in Control, the Committee shall have the right,
in its sole and absolute discretion, but not the obligation, to take actions to
make one or more adjustments or modifications to this Award pursuant to
Section 9(g) of the Plan.

 

g.             Accounting Compliance. Grantee agrees that, if a
reclassification, reorganization, liquidation or other transaction described in
Section 4(c) of the Plan occurs and Grantee is an “affiliate” of the Company or
any Subsidiary (as defined in applicable legal and accounting principles) at the
time of such transaction, Grantee will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.

 

h.             Withholding Taxes. In order to permit the Company to comply with
all applicable federal, state, local or foreign payroll, withholding, income or
other tax laws or regulations, the Company may take such action as it deems
appropriate to insure that, if necessary, all applicable federal state, local or
foreign payroll, withholding, income or other taxes are withheld from any
amounts payable by the Company to Grantee. If the Company is unable to withhold
such federal or other taxes, for whatever reason, Grantee hereby agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or other applicable law. Grantee may, subject
to the approval and discretion of the Board or such administrative rules it may
deem advisable, elect to have all or a portion of such tax withholding
obligations satisfied by delivering Shares or by electing to have the Company
withhold Shares otherwise issuable to Grantee. Such shares shall have a Fair
Market Value equal to the minimum required tax withholding, based on the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to the supplemental income

 

3

--------------------------------------------------------------------------------


 

resulting from the settlement of the Units. In no event may the Company withhold
Shares having a Fair Market Value in excess of such statutory minimum required
tax withholding.

 

9.              Miscellaneous.

 

a.             Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

 

b.             Governing Law. This Agreement and all rights and obligations
hereunder shall be construed in accordance with the Plan and governed by the
laws of the State of Minnesota.

 

c.             Entire Agreement. This Agreement and the Plan set forth the
entire agreement and understanding of the parties hereto with respect to the
grant of this Award and the administration of the Plan and supersede all prior
agreements, arrangements, plans and understandings relating to the grant of this
Award and the administration of the Plan.

 

d.             Amendment and Waiver. This Agreement may be amended, waived,
modified or canceled by the Committee at any time, provided that all such
amendments, waivers, modifications or cancellations shall comply with and not be
prohibited by the provisions of the Plan, and any amendment, waiver,
modification or cancellation that has an adverse effect on Grantee’s rights
under this Agreement shall be with Grantee’s consent in a written instrument
executed by Grantee and the Company.

 

e.             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

f.             Section 409A of the Code. The Award  provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-1(b)(4).

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

 

INSIGNIA SYSTEMS, INC.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

[Printed Name]

 

 

 

 

 

 

 

 

[Signature]

 

4

--------------------------------------------------------------------------------